Citation Nr: 1713572	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-19 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

7.  Entitlement to special monthly compensation on the basis of the need for aid and attendance (SMC A&A).



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.00(c) (2016) ("advanced age" is defined as 75 or more years of age).

The Veteran served on active duty from January 1946 to January 1949.

This appeal to the Board of Veterans' Appeals (Board) is from May and October 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's May and June 2016 formal appeals each noted a request for a personal hearing at the local RO.  There is no indication that this was scheduled or that the Veteran has withdrawn his request.  On remand, a personal hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a personal hearing before a member of the Board (a Travel Board hearing) at the earliest available date.  Provide the Veteran with notice of the date and time of his hearing.  At the same time, if it is possible to schedule a video hearing for an earlier date, then so advise the Veteran and give him the opportunity to choose to have the earlier hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




